 

Exhibit 10.2

 



FC Global Realty Incorporated 

2300 Computer Drive, Building G 

Willow Grove, PA 19090

 

December 29, 2018

 

Opportunity Fund I-SS LLC  

c/o OP Fund I Manager, LLC 

2481 Sunrise Blvd, Suite 200 

Gold River, CA 95670

 

Attention: Kristen E. Pigman

 

Re:Remediation Agreement, dated September 24, 2018, among FC Global Realty
Incorporated (“FC Global”), Opportunity Fund I-SS LLC (“OFI”) and the other
parties signatory thereto (the “Remediation Agreement”).

 

Dear Mr. Pigman,

 

FC Global and OFI have entered into the Remediation Agreement pursuant to which,
among other things, OFI agreed to invest up to $2 million in FC Global in
exchange for shares of the Series D Preferred Stock and the Common Stock of FC
Global. As of the date of this letter (this “Side Letter”), OFI has invested all
$2 million as provided for under the Remediation Agreement. FC Global and OFI
desire to supplement the Remediation Agreement to provide for an additional
investment of $200,000. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Remediation
Agreement.

 

Accordingly, FC Global and OFI hereby agree as follows:

 

1.                  Purchase and Sale of Common Stock. Subject to the terms and
conditions of this Side Letter, OFI shall purchase from FC Global $200,000 of
shares of Common Stock for a purchase price of $0.15 per share. The purchase and
sale contemplated by this Side Letter shall be subject to (a) the conditions set
forth in Section 2(d)(i)-(ix) of the Remediation Agreement and (b) this Side
Letter being approved by the unanimous written consent of the Board of Directors
of FC Global.

 

2.                  Remediation Agreement Remains in Effect. Except as
supplemented by this Side Letter, the Remediation Agreement remains unmodified
and in full force and effect.

 

3.                  Miscellaneous. The Miscellaneous provisions of Section 9 of
the Remediation Agreement shall apply equally to this Side Letter and are hereby
incorporated into this Side Letter by reference.

 

Please execute and return a copy of this Side Letter to the undersigned as
evidence of our supplemental agreement herein.

 



 

 

 



  Very truly yours,       FC Global Realty Incorporated         By: /s/ Michael
R. Stewart   Name: Michael R. Stewart   Title: Chief Executive Officer





 

ACCEPTED AND AGREED TO AS OF 

THE DATE OF THIS LETTER:

 

Opportunity Fund I-SS, LLC 

By: OP Fund I Manager, LLC 



      By: /s/ Kristen Pigman   Name: Kristen Pigman   Title: Director  



 



 

 

